DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered.  Claims 1, 48-50, 53, 55 and 57-65 are pending; claims 1, 48 and 59 are amended; and claims 62-65 are newly added.


Response to Arguments
Applicant's arguments filed 31 March 2022 have been fully considered but they are not persuasive.  The applicant argues the newly added limitations are not rendered obvious by Taylor, Rottenberg and Ben Oren.  The examiner respectfully disagrees.  The rejections, as explained below, have been updated in light of the newly added limitations


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 48-50, 53, 55 and 57-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 59, the limitation “wherein the tissue slitting tip extends inward from the wall into the inner lumen along a radius of the inner lumen, and wherein the cutting edge is centered in the tissue slitting tip such that the cutting edge is oriented along the radius of the inner lumen” introduces new matter.  The elected species (Figure 25) displays seemingly the exact opposite relation between the tissue slitting tip, wall and lumen.  The tissue slitting tip (#2508, 2520) extends outwardly away from the wall of the shaft (#2524) and outside the inner lumen (#2516).

    PNG
    media_image1.png
    313
    294
    media_image1.png
    Greyscale

	Regarding claim 64, the limitation “the tissue slitting tip is tapered from a first width at the wall of the shaft to a second width in the inner lumen” introduces new matter.  Similar to the rejection of claims 1 and 59 above, the limitation requires the tissue slitting tip extend into the inner lumen which is not shown in the elected embodiment of Figure 25.
	All remaining claims are rejected for depending from a claim containing new matter.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 48-50, 53, 55 and 57-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 59, the metes and bounds of the claim limitation “wherein the tissue slitting tip extends inward from the wall into the inner lumen along a radius of the inner lumen, and wherein the cutting edge is centered in the tissue slitting tip such that the cutting edge is oriented along the radius of the inner lumen” cannot be determined by the examiner.  Based on the election of Figure 25, it is unclear what portion of the tissue slitting tip extends into the inner lumen along a radius of the inner lumen.  The tissue slitting tip is locating in a non-circular portion of the tube so it is unclear what radius of the inner lumen the claim is referring.
Regarding claim 64, the metes and bounds of the claim limitation ““the tissue slitting tip is tapered from a first width at the wall of the shaft to a second width in the inner lumen, wherein the second width comprises a point” cannot be determined by the examiner.  Based on the election of Figure 25 it is unclear what portion of the tissue slitting tip extends into the inner lumen.  It is also unclear what width “a first width at the wall of the shaft” refers because the non-circular portion of the shaft is comprised of two angles linear sections which do not have a singular width at the wall of the shaft.
All remaining claims are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 48-50, 53, 55 and 57-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. (US 2008/0154296) in view of Rottenberg et al. (US 2012/0265229) and Ben Oren et al. (US 2013/0031800), all references of record.

[Claim 1] Taylor discloses tissue slitting apparatus (separating system, Fig. 1 #100, to free or explant a chronically implanted pacing or defibrillator lead) [par. 0034] comprising: 
a shaft (flexible and torqueable sheath, Fig. 1 #110), wherein the shaft is flexible [par. 0033], includes a proximal end (Fig. 1 #112), a distal end (Fig. 1 #114), and wall surrounding an inner lumen running from the proximal end to the distal end that is configured to receive an implanted object (the sheath includes an inner lumen to allow a pacing lead to pass through it) [par. 0034], wherein the implanted object comprises a lead (e.g. pacing lead) implanted within tissue growth on a wall of a vessel of a patient [par. 0034]; and
a tissue slitting tip disposed at the distal end of the shaft (cutting member or separator, Fig. 1 #130 and Fig. 9 #900, having an inner lumen) comprising a cutting edge (sharp, acute, knifelike blade, Fig. 9 #914) that is configured to cut a slit that separates the tissue growth along a side and a length of the tissue growth, wherein the tissue slitting tip extends inward from the wall into the inner lumen along a radius of the inner lumen (depression, Fig. 9 #919, tapers from the outer diameter of the tube, #917, to the inner diameter of the tube, #919), and wherein the cutting edge is centered in the tissue slitting tip such that the cutting edge is oriented along the radius of the inner lumen (the depression is centered in the tip because it extends across the width of the tube),  and
wherein the tissue slitting apparatus is configured to separate a first, but not a second, portion of the tissue growth around a circumference of the implanted object to thereby permit the implanted object to be removed through the slit in the tissue growth while leaving the tissue growth attached to the wall of the vessel of the patient (Figure 9B shows the distal cutting edge, Fig. 9B #914 extending over only a section of the circumference of an otherwise smooth cutting member, Fig. 9B #916, which enables performance of the intended use of the tissue slitting apparatus as claimed) [pars. 0033-0034, 0047].
Taylor discloses the distal end of the shaft is coupled with the tissue slitting tip but does not disclose the distal end of the shaft forms the tissue slitting tip.
Rottenberg discloses a flexible micro-catheter comprising a sharp tip wherein the micro-catheter and its sharp tip are made of the same material to reduce the device wall-thickness and avoid having to connect a metal needle tip to a flexible plastic tube [pars. 0040, 0046].
Ben Oren discloses an analogous tissue slitting device for removing an implanted lead comprising a shaft (catheter) whose wall forms a cutter having sharp distal edges [pars. 0063, 0199, 0212; Figs. 10, 13].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus taught by Taylor to integrate the tissue slitting tip (cutting member) and shaft (catheter) into a single component; thereby, forming a tissue slitting tip at the distalmost end of the tissue slitting apparatus, as taught by Rottenberg and Ben Oren, in order to reduce the apparatus wall-thickness and avoid having to connect a metal needle tip to a flexible plastic tube.  

[Claim 48]  Taylor discloses wherein the tissue growth forms a substantially cylindrical tube enclosing the implanted object (this limitation describes the tissue not the tissue slitting apparatus but the apparatus may operate on such tissue), and wherein the distal cutting edge of the tissue slitting tip is angled away from the distal end of the shaft (blade, Fig. 9B #914, is formed in a depression, Fig. 9B #912, which is angled away from the center and distal end of the catheter) so that the slit is cut from an interior of the cylindrical tube to an exterior of the cylindrical tube (the cutting mechanism extends over only over a portion of the circumference which would enable performance of the intended use of the cutting edge as claimed).

[Claim 49] Taylor discloses a profile of a portion of a circumference of the shaft with the tissue slitting tip is non-circular (the depression, Fig. 9B #912, containing the blade, forms a scooped or beveled surface), and a profile of a remaining portion of the circumference of the shaft is circular (see Fig. 9B) [par. 0047].

[Claim 50] Taylor in view of Rottenberg and Ben Oren discloses a tissue slitting apparatus as claimed in claim 49 but does not disclose a plurality of optical fibers disposed around only the portion of the circumference of the shaft (catheter) that is non-circular.
Ben Oren discloses an analogous tissue slitting device from removing an implanted lead comprising a plurality of optical fibers (Fig. 10 #1006) disposed between an outer wall (Fig. 10 #1002) and inner wall (Fig. 10 #1004) forming a shaft such that the optical fibers extend to a cutting edge formed by one or both of the inner and outer wall [pars. 0199-0200, Figs. 10, 13A-C].  Laser radiation transmitted by the fiber prepares undesired tissue for penetration by the sharp distal edge of the cutting edge (e.g. by changing the mechanical characteristic of the tissue such that soft tissue is crispier) [pars. 0198-0200].  Ben Oren further discloses the optical fibers and cutter may extend only around a portion (sector) of the circumference of the catheter shaft (see Figure 10) [pars. 0198-0200].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the slitting apparatus rendered obvious by Taylor in view of Rottenberg and Ben Oren to include optical fibers around only the tissue-slitting tip (cutting mechanism) as taught by Ben Oren in order to improve the removal of tissue growths by preparing the tissue growths with laser radiation prior to mechanical cutting. 

[Claim 53] Taylor discloses the tissue slitting tip is configured to be indexed along the lead via the inner lumen (separating system, Fig. 1 #100, is used to free or explant a chronically implanted pacing or defibrillator lead by passing the lead through  an inner lumen of the system) [par. 0034].

[Claim 55] Taylor discloses the inner lumen is configured to receive a mechanical traction device (lead locking device) for engaging the lead with the tissue slitting tip separates the tissue growth [par. 0034].

[Claim 57, 58] Taylor in view of Rottenberg and Ben Oren renders obvious a tissue slitting apparatus as claimed in claim 1 but does not disclose a plurality of optical fibers disposed in the shaft and extending to the cutting edge of tissue slitting tip.
Ben Oren discloses an analogous tissue slitting device from removing an implanted lead comprising a plurality of optical fibers (Fig. 10 #1006) disposed between an outer wall (Fig. 10 #1002) and inner wall (Fig. 10 #1004) forming a shaft such that the optical fibers extend to a cutting edge formed by one or both of the inner and outer wall [pars. 0199-0200, Figs. 10, 13A-C].  Laser radiation transmitted by the fiber prepares undesired tissue for penetration by the sharp distal edge of the cutting edge (e.g. by changing the mechanical characteristic of the tissue such that soft tissue is crispier) [pars. 0198-0200].  Ben Oren further discloses the optical fibers and cutter may extend only around a portion (sector) of the circumference of the catheter shaft (see Figure 10) [pars. 0198-0200].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the slitting apparatus rendered obvious by Taylor in view of Rottenberg and Ben Oren to include optical fibers in the shaft around only the tissue-slitting tip (cutting mechanism) as taught by Ben Oren in order to improve the removal of tissue growths by preparing the tissue growths with laser radiation prior to mechanical cutting. 

[Claim 59] Taylor discloses apparatus for removing an implanted object from a tissue growth that forms a substantially cylindrical tube enclosing the implanted object (separating system, Fig. 1 #100, to free or explant a chronically implanted pacing or defibrillator lead) [par. 0034], the apparatus comprising: 
a shaft (flexible and torqueable sheath, Fig. 1 #110), wherein the shaft is flexible [par. 0033], the shaft having a proximal end (Fig. 1 #112), a distal end (Fig. 1 #114), and a wall surrounding an inner lumen running from the proximal end to the distal end that is configured to receive an implanted object (the sheath includes an inner lumen to allow a pacing lead to pass through it) [par. 0034], wherein the implanted object comprises a lead (e.g. pacing lead) implanted within tissue growth on a wall of a vessel of a patient [par. 0034], wherein a profile of a portion (depression, Fig. 9B #912) of a circumference of a tissue slitting tip (cutting member or separator, Fig. 1 #130 and Fig. 9 #900, have an inner lumen) coupled to the shaft is non-circular, and a profile of a remaining portion of the circumference of the tissue slitting tip coupled to the shaft is circular (smooth circular surface, Fig. 9B #916) [par. 0047];
a tissue slitting tip disposed at the distal end of the shaft and comprising a cutting edge (sharp, acute, knifelike blade, Fig. 9 #914) that is configured to cut a slit from an interior of the cylindrical tube to an exterior of the cylindrical tube that separates the tissue growth along a side and a length of the tissue growth, wherein the tissue slitting tip extends inward from the wall into the inner lumen along a radius of the inner lumen (depression, Fig. 9 #919, tapers from the outer diameter of the tube, #917, to the inner diameter of the tube, #919), and wherein the cutting edge is centered in the tissue slitting tip such that the cutting edge is oriented along the radius of the inner lumen (the depression is centered in the tip because it extends across the width of the tube), and 
wherein the tissue slitting apparatus is configured to separate a first, but not a second, portion of the tissue growth around a circumference of the implanted object to thereby permit the implanted object to be removed through the slit in the tissue growth while leaving the tissue growth attached to the wall of the vessel of the patient (Figure 9B shows the distal cutting edge, Fig. 9B #914 extending over only a section of the circumference of an otherwise smooth cutting member, Fig. 9B #916, which enables performance of the intended use of the tissue slitting apparatus as claimed) [pars. 0033-0034, 0047].
Taylor discloses the distal end of the shaft is coupled with the tissue slitting tip but does not disclose the distal end of the shaft forms the tissue slitting tip.
Rottenberg discloses a flexible micro-catheter comprising a sharp tip wherein the micro-catheter and its sharp tip are made of the same material to reduce the device wall-thickness and avoid having to connect a metal needle tip to a flexible plastic tube [pars. 0040, 0046].
Ben Oren discloses an analogous tissue slitting device for removing an implanted lead comprising a shaft (catheter) whose wall forms a cutter having sharp distal edges [pars. 0063, 0199, 0212; Figs. 10, 13].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus taught by Taylor to integrate the tissue slitting tip (cutting member) and shaft (catheter) into a single component; thereby, forming a tissue slitting tip at the distalmost end of the tissue slitting apparatus, as taught by Rottenberg and Ben Oren, in order to reduce the apparatus wall-thickness and avoid having to connect a metal needle tip to a flexible plastic tube.  
Taylor also does not disclose a plurality of optical fibers disposed around only the portion of the circumference of the shaft that is non-circular.
Ben Oren discloses an analogous tissue slitting device from removing an implanted lead comprising a plurality of optical fibers (Fig. 10 #1006) disposed between an outer wall (Fig. 10 #1002) and inner wall (Fig. 10 #1004) forming a shaft such that the optical fibers extend to a cutting edge formed by one or both of the inner and outer wall [pars. 0199-0200, Figs. 10, 13A-C].  Laser radiation transmitted by the fiber prepares undesired tissue for penetration by the sharp distal edge of the cutting edge (e.g. by changing the mechanical characteristic of the tissue such that soft tissue is crispier) [pars. 0198-0200].  Ben Oren further discloses the optical fibers and cutter may extend only around a portion (sector) of the circumference of the catheter shaft (see Figure 10) [pars. 0198-0200].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the slitting apparatus rendered obvious by Taylor in view of Rottenberg and Ben Oren to include optical fibers in the shaft around only the tissue-slitting tip (cutting mechanism) as taught by Ben Oren in order to improve the removal of tissue growths by preparing the tissue growths with laser radiation prior to mechanical cutting. 

[Claim 60] Taylor discloses the tissue slitting tip is non-ablating (a blade).

[Claim 61] The plurality of optical fibers extend to the cutting edge of the tissue slitting tip as taught by Ben Oren as explained in claim 59 above.

[Claim 62] Taylor discloses the distal end of the shaft forms the tissue slitting tip [Fig. 9B].

[Claim 63] Taylor discloses the cutting edge is disposed at the distalmost portion of the tissue slitting apparatus [Fig. 9B].

[Claim 64] Taylor discloses the tissue slitting tip is tapered from a first width at the wall of the shaft to a second width in the inner lumen, wherein the second width comprises a point (the depression, Fig. 9B #919).

[Claim 65] Taylor discloses the wall comprises a first side and an opposite second side, wherein the tissue slitting tip is disposed only on the first side, and wherein the second side comprises a non-traumatic edge.

    PNG
    media_image2.png
    302
    415
    media_image2.png
    Greyscale



Examiner Note
The examiner believes amending supported structural elements of the elected embodiment, shown in Fig. 25, into the claim would distinguish from the current prior art.  Applicant is encouraged to request an interview for a further discussion if so desired.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        27 April 2022